           Case 1:17-cv-02405-TWT Document 29 Filed 11/01/18 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
 RANDALL RICHARDSON and
 JANITORIAL TECH, LLC,
 Individually and on behalf of all others
 similarly situated,
                     Plaintiffs,                 CIVIL ACTION FILE
 v.                                              NO. 1:17-cv-2405-TWT

 COVERALL NORTH AMERICA,
 INC.,
             Defendant.


                                       ORDER

         The Parties filed a joint motion for approval of a proposed settlement

agreement of claims allegedly arising under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201 et seq. Having reviewed the proposed settlement agreement, this

Court finds it to be a reasonable settlement of the Plaintiffs’ alleged claims under the

FLSA. The Parties’ motion is, therefore, GRANTED, and the settlement agreement

is APPROVED.

         SO ORDERED this the 1st day of November, 2018.


                                        /s/Thomas W. Thrash
                                        HONORABLE THOMAS W. THRASH
                                        UNITED STATES DISTRICT JUDGE



{00434769.DOCX / }
